     Case 3:19-cv-00813-REP Document 3 Filed 10/31/19 Page 1 of 2 PageID# 19



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
                      Plaintiff,                    )      Case No. 3:19cv00813
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant.                    )

                 PLAINTIFF’S FINANCIAL DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1 of the United States

District Court for the Eastern District of Virginia, the undersigned counsel for Chmura

Economics & Analytics, LLC (“Chmura”) certify that the members of Chmura are Christine

Chmura, Leslie Peterson, and John Chmura. Greg Chmura, Sharon Simmons, and Xiaobing

Shuai are also owners of Chmura. Counsel further certify that no parent or other affiliate of

Chmura has issued stock or debt securities to the public, and no publicly traded corporation owns

10% or more of Chmura’s stock.



Dated: October 31, 2019

                                            ___________/s/________________
                                            Rodney A. Satterwhite (VA Bar No. 32907)
                                            Heidi E. Siegmund (VA Bar No. 89569)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, Virginia 23219
                                            (Office) (804) 775-1000
                                            (Fax) (804) 698-2158

                                               1
Case 3:19-cv-00813-REP Document 3 Filed 10/31/19 Page 2 of 2 PageID# 20



                                rsatterwhite@mcguirewoods.com
                                hsiegmund@mcguirewoods.com

                                Counsel for Plaintiff




                                   2
